TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00658-CR


                                   Patrick Johnson, Appellant

                                                  v.

                                  The State of Texas, Appellee




            FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-13-300670, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due April 5, 2017. On counsel’s

motions, the time for filing was extended to July 6. Appellant’s counsel has now filed a third

motion, requesting that the Court extend the time for filing appellant’s brief an additional 45

days. We grant the motion for extension of time and order appellant to file a brief no later than

August 21, 2017. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on August 4, 2017.



Before Justices Puryear, Field, and Bourland

Do Not Publish